Title: John F. Watson to Thomas Jefferson, 3 May 1814
From: Watson, John Fanning
To: Jefferson, Thomas


           
                             Philad 3 May 1814
                            
          Permit me Sir, thus, to lay before you the Prospectus for those eminent publications the Edinbgh & Quarterly Reviews & to solicit your patronage to either or both of them, from the last Nos or from the beginning—
          It is possible you may receive them from some other Bookseller already, if so, forgive this trespass upon your time & notice—
          Yrs respectfyJohn F Watson
        